Exhibit 10.21
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into effective as of this 31st day of December, 2008 by and between
Cypress Bioscience, Inc., a Delaware corporation (the “Company”) and Denise
Wheeler (the “Employee”).
     WHEREAS, the Company desires to employ the Employee in an executive
capacity as its General Counsel on the terms and conditions set forth herein and
the Employee is willing to accept and undertake such employment.
     WHEREAS, the Company and the Employee desire to amend and restate this
Agreement in its entirety as set forth herein, effective as of the date set
forth above, to, among other things, clarify the application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) to the benefits that
may be provided to the Employee.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein set forth, the Company and the Employee agree as follows:
ARTICLE 1
EMPLOYMENT; TERM; DUTIES
     1.1 Employment. Upon the terms and conditions hereinafter set forth, the
Company hereby employs the Employee, and the Employee hereby accepts continued
employment, as General Counsel (“General Counsel”) of the Company.
     1.2 Term. Unless sooner terminated as provided in Article 5 hereof, the
Employee’s employment hereunder shall be for a term commencing in February 2004
and ending on February 4, 2006, subject to automatic renewal for one year
periods unless written notice has been provided by either party at least
seventy-five (75) days prior to the date of such automatic renewal (a
“Non-Renewal Notice”). Notwithstanding anything herein to the contrary, either
party may terminate the Employee’s employment under this Agreement at any time,
with or without Cause, subject to the terms and conditions of Article 5 herein.
The actual term of employment hereunder, giving effect to any early termination
of employment under Article 5 hereof, is referred to as the “Term.”
     1.3 Duties. During the Term, the Employee shall perform such executive
duties for the Company and for its subsidiaries, consistent with her position
hereunder and as typically associated with the duties of a General Counsel of a
publicly-held corporation and as reasonably may be assigned to her from time to
time by the Board and the Chief Executive Officer of the Company. Except as
contemplated by Section 1.5, the Employee shall devote her entire business time,
attention and energies to the performance of her duties hereunder.
     1.4 Exclusive Agreement. The Employee represents and warrants to the
Company that she is not a party to any agreement or arrangement, whether written
or oral, in effect which

1.



--------------------------------------------------------------------------------



 



would prevent the Employee from rendering the services contemplated hereunder to
the Company during the Term.
     1.5 Other Activity. Notwithstanding the foregoing, subject to her fiduciary
duties to the Company under applicable law, the Company acknowledges and
understands that the Employee may serve as a director of other companies not in
competition with the Company by providing prior written notice to the Company;
provided, however, that the performance of such services shall not restrict or
limit in any manner the Employee’s ability to perform her duties hereunder.
     1.6 Insurance. The Company shall obtain, and shall use its commercially
reasonable best efforts to maintain during the Term, Director’s and Officer’s
Insurance and Product Liability Insurance policies, with full defense coverage
of at least $10,000,000 for each, respectively, with regard to all actions
undertaken by the Employee in her capacity as an officer and employee of the
Company.
ARTICLE 2
COMPENSATION
     2.1 Base Salary. For all services rendered by the Employee hereunder and in
consideration of all covenants and conditions undertaken by her pursuant to this
Agreement, the Company shall pay the Employee an annual base salary (“Base
Salary”) of $225,000 per year in equal semi-monthly installments, and which
shall be increased if there is an across the board increase in base salary for
other executive officers. In addition, each year during the Term, the Board
shall review the Base Salary with a view to determining whether it would be
appropriate to increase such Base Salary. The annual Base Salary payable to the
Employee hereunder, as it may be so increased, thereafter shall constitute the
“Base Salary”. If the first or last month of the Term is not a full calendar
month, then any calculation of Base Salary for such period shall be prorated for
the number of days in such months during which the Employee was employed.
     2.2 Bonuses.
          (a) In addition to the Base Salary, the Employee may be eligible for
cash bonuses (the “Bonus Amount”) based on the performance of the Employee
during a fiscal year, as evaluated by the CEO and the Board in their sole
discretion. Any such Bonus Amount shall be paid no later than the fifteenth day
of the third month following the end of the Company’s fiscal year for which such
Bonus Amount was earned. It is acknowledged and agreed that the determination
and the payment of the Bonus Amount to the Employee shall be at the sole
discretion of the Board which may consider, among other matters, the financial
condition of the Company at the time. In exercising its discretion pursuant to
this subsection, the Board shall act in a manner at least as favorable to the
Employee as governs the award of bonuses to other executive officers and key
employees of the Company.
     2.3 Deductions. The Company shall deduct from the compensation described in
this Section 2 any Federal, state or city withholding taxes, social security
contributions and any other

2.



--------------------------------------------------------------------------------



 



amounts which may be required to be deducted or withheld by the Company pursuant
to any federal, state or city laws, rules or regulations.
ARTICLE 3
BENEFITS
     3.1 Benefits. During the Term, the Employee shall be entitled to
participate in such compensation and incentive plans and group life, health,
accident, disability and hospitalization insurance plans, pension plans and
retirements plans as the Company may make available to its other executive
officers.
     3.2 Life Insurance. The Company agrees that it will provide the Employee
with life insurance policy or policies in amounts at least as favorable to the
Employee as governs the other executive officers, subject to availability of
such insurance at commercially reasonable costs and the mutual agreement of the
Company and the Employee as to the type and nature of the policies.
     3.3 Expenses. The Company agrees that the Employee is authorized to incur
reasonable and customary expenses in the performance of her duties hereunder,
including travel and entertainment costs, and upon presentation of appropriate
documentation thereof, the Company promptly, but in no event later than
December 31 of the calendar year following the year in which such expenses were
incurred by the Employee, shall pay or reimburse the Employee for such
reasonable expenses. In the event that any reimbursement by the Company of
expenses of the Employee hereunder is deducted by the Company, and results in
additional taxes due and payable by the Employee, the Company shall pay to the
Employee an additional tax gross-up payment to the Employee in an amount that
shall fully fund the payment by the Employee of any income and employment taxes
on such reimbursement payment and tax gross-up payment. Any tax gross-up payment
shall be made as soon as practicable, but in no event later than the end of the
Employee’s taxable year following the year in which the Employee pays the
related taxes.
     3.4 Vacations. During each full year of the Term, the Employee shall be
entitled to four (4) weeks of paid vacation, to be taken at times determined by
the Employee which are mutually agreeable with the Company and which do not
unreasonably interfere with the performance of her duties hereunder.
ARTICLE 4
STOCK AWARDS
     4.1 Stock Awards.
          (a) In the event of a termination (as described in Article 5), and
except as otherwise provided in Section 4.1(b) and 4.1(c) hereof, all Stock
Awards which have not vested as of the Termination Date shall cease vesting and
any unvested Stock Awards shall be cancelled as of the Termination Date. Unless
otherwise set forth in the applicable equity incentive plan or stock award
agreement, and except as otherwise provided in Section 4.1(b) and 4.1(c) hereof,
all

3.



--------------------------------------------------------------------------------



 



vested and exercisable Stock Awards shall be cancelled three (3) months after
the Termination Date if not exercised prior to such expiration date.
          (b) Upon the Employee’s death or Disability (as defined in Section 5.1
below), all rights under such Stock Awards shall transfer to the Employee’s
designated beneficiary, if applicable. Unless otherwise set forth in the
applicable equity incentive plan or stock award agreement, all Stock Awards
shall be cancelled twelve (12) months after the Employee is terminated due to
Disability if not exercised prior to such expiration date. In the event of the
Employee’s death, the Employee’s legal representatives shall have eighteen
(18) months following the Termination Date to exercise any exercisable Stock
Awards before they are cancelled.
          (c) Notwithstanding anything to the contrary in the foregoing, in the
event of a termination of this Agreement in any of the cases identified in
Section 5.3 or 5.4 hereof, Stock Awards may accelerate vesting as provided in
those Sections.
          (d) The Company may grant the Employee Stock Awards to purchase the
Company’s common stock at such times and on such terms as may be decided from
time to time by the Board, in its sole discretion.
          (e) For purposes of this Agreement, “Stock Awards” means all stock
options, restricted stock, and other equity awards granted pursuant to the
Company’s stock option and equity incentive award plans or agreements and any
shares of Company stock issued upon exercise thereof. However, “Stock Awards”
does not include stock awards issued under or held in any plan sponsored by the
Company that is intended to be qualified under Section 401(a) of the Internal
Revenue Code (e.g., the Company’s 401(k) plan).
ARTICLE 5
DEATH, DISABILITY; TERMINATION
     5.1 Death; Disability. The Employee’s employment hereunder shall terminate
upon her death or, at the election of the Company, by written notice to the
Employee if the Employee becomes Disabled (as such term is hereinafter defined),
to the extent permitted by law. In the event of a termination of the Employee’s
employment for death or disability, the Company shall promptly pay the Employee
(or her legal representatives, as the case may be) all earned and unpaid wages
and accrued vacation.
     For the purposes of this Agreement, the Employee shall be deemed to be
“Disabled” or have a “Disability” if as a result of the occurrence of mental or
physical disability during the Term she has been unable to perform her duties
hereunder for six (6) consecutive months or one hundred eighty (180) days in any
twelve (12) consecutive month period, as determined in good faith by the Board;
provided, however, that if the Employee develops a mental or physical disability
during the Term, and it is determined, in the reasonable professional judgment
of an independent, objective and qualified medical expert in the field of such
disability, that the Employee will be unable to perform her duties hereunder and
that such disability will continue for six (6) consecutive months or one hundred
eighty 180 days in any twelve (12) consecutive

4.



--------------------------------------------------------------------------------



 



month period, then to the extent permitted by law, the Company shall be
permitted to terminate the Employee’s employment immediately.
     The date of any termination of employment under this Section 5.1 or
Sections 5.2, 5.3 or 5.4 is referred to herein as the “Termination Date.”
     5.2 Termination of Employment by Employee.
          (a) Notwithstanding any provision to the contrary herein, unless
otherwise provided herein or unless otherwise provided by law, the Employee at
any time, upon thirty (30) days’ written notice to the Company, may terminate
her employment by the Company hereunder. Except as otherwise provided in
Section 5.2(b) below, the Company shall not be liable to the Employee for the
payment of any amount on such termination.
          (b) In the event that the Employee terminates her employment as
General Counsel following (i) an uncured material breach of this Agreement by
the Company, (ii) the occurrence the relocation of the Company’s executive
offices or principal business location to a point more than thirty (30) miles
from the San Diego, California area, (iii) any uncured action by the Board or
direction given by the Board to the Employee that is contrary to applicable law
or accounting standards or constitutes an unethical business practice, or (iv) a
demotion or the occurrence of a material reduction in the Employee’s authority,
functions or responsibilities as General Counsel without her consent, then such
termination by the Employee shall be deemed for all purposes, including for
purposes of severance payments and benefits provided under Section 5.3 hereof,
to be a termination by the Company of the employment of the Employee hereunder
without cause pursuant to Section 5.3. The Company shall have thirty (30) days
following receipt of written notice by the Employee to the Company of the
material breach described in items (i) and (iii) above, setting forth in
reasonable detail the matter constituting such breach, to cure such breach.
               (i) Termination of Employment With Cause. In addition to any
other remedies available to it at law, in equity or as set forth in this
Agreement, the Company shall have the right, upon written notice to the
Employee, to immediately terminate her employment hereunder if the Employee (a)
evidences a pattern of willful breach in any material respect of any material
provision of this Agreement or a pattern of willful violation of any reasonable
policies or orders of the CEO or the Board and such pattern of willful breach or
violation does not cease within thirty (30) days after the Employee’s receipt of
written notice thereof from the Board setting forth in reasonable detail the
matters constituting such pattern; (b) the Employee’s commission of an act that
materially injures the business of the Company; (c) the Employee’s conviction of
a felony involving moral turpitude that is likely to inflict or has inflicted
material injury on the business of the Company; (d) the Employee’s engaging or
in any manner participating in any activity which is directly competitive with
or injurious to the Company or any of its Affiliates or which violates any
material provisions of Article 6 hereof or the Employee’s Proprietary
Information and Inventions Agreement with the Company; or (e) the Employee’s
commission of any fraud against the Company, its Affiliates, employees, agents
or customers or use or intentional appropriation for her personal use or benefit
of any funds or properties of the Company not authorized by the CEO or the Board
to be so used or appropriated.

5.



--------------------------------------------------------------------------------



 



     5.3 Termination of Employment Without Cause or for Non-Renewal.
          (a) Notwithstanding any provision to the contrary herein and unless
otherwise provided by law, the Company, at any time upon thirty (30) days’
written notice to the Employee, in its sole and absolute discretion and for any
or no reason, may terminate the employment of the Employee as General Counsel
hereunder without cause. In such event, if the Company issues the Employee a
Non-renewal Notice, or if the Agreement expires and the Employee is not rehired,
then upon the Employee furnishing the Company with a Release and Waiver of
Claims in the form of either Exhibit A or Exhibit B attached hereto, as
applicable (the “Release”) within the applicable time period set forth therein,
but in no event later than forty-five (45) days following termination of
employment, and permitting such Release to become effective in accordance with
its terms, the Company shall pay the Employee a single lump sum equal to six
(6) months of the Base Salary within ten (10) days following the effective date
of the Release. Notwithstanding the foregoing, the timing of the severance
payments is subject to the provisions of Section 5.7, to the extent applicable.
          (b) In the event that the employment of the Employee hereunder is
terminated by the Company without cause, all Stock Awards that would have vested
in accordance with their applicable vesting schedules if Employee had continued
in employment with the Company for an additional six (6) months as of
Termination Date, shall vest immediately upon the Termination Date.
          (c) In the event that the employment of the Employee hereunder is
terminated by the Company without cause, the Company, at no cost to the Employee
and for a period of twelve (12) months from the Termination Date, shall continue
to provide Employee and her family with all health insurance benefits available
under COBRA; provided that Employee timely elects and is eligible for continued
coverage under COBRA. Subject to the provisions of Section 5.7, to the extent
applicable, the Company shall make any coverage payments directly to any insurer
on a monthly basis or otherwise in accordance with the insurer’s standard
billing practices.
          (d) The Employee acknowledges that the payments referred to in this
Section 5.3 constitute the only payments which the Employee shall be entitled to
receive from the Company under this Agreement in the event of any termination
pursuant to this Section 5.3, and that except for such payments and such other
obligations as are expressly provided herein the Company shall have no further
liability or obligation to her under this Agreement.
          (e) The Employee shall have no duty to mitigate damages in order to
receive any severance payments and benefits provided in this Section 5.3.
     5.4 Change in Control.
          (a) In the event Employee is terminated without cause during the
period beginning one (1) month before and ending thirteen (13) months following
the effective date of a Change in Control, in lieu of (and not in addition to)
the severance benefits that would otherwise be provided under Section 5.3(a) of
this Agreement, subject to the Employee’s provision of an effective Release as
required by Section 5.3(a) no later than forty-five days following the later of

6.



--------------------------------------------------------------------------------



 



(i) the Termination Date, or (ii) the effective date of the Change in Control,
the Employee shall be paid an amount equal to twelve (12) months of Base Salary
in a lump sum within ten (10) days following the later of (i) the effectiveness
of the Release, or (ii) the effectiveness of the Change in Control.
Additionally, all Stock Awards shall be deemed to have vested immediately as of
the Termination Date, and Employee shall receive the COBRA continuation benefits
described in Section 5.3(c). In order to give effect to the intent of the
foregoing provision, notwithstanding anything to the contrary set forth in the
Employee’s applicable Stock Award agreements, in no event shall Employee’s
unvested Stock Awards terminate any earlier than one (1) month following any
termination of Employee that is without cause or deemed to be without cause such
that Employee may become entitled to the vesting acceleration benefits under
this Section 5.4.
          (b) For purposes of this Agreement, Change in Control means: (i) a
sale of all or substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving entity and in which the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing
less than 50% of the voting power of the entity surviving such transaction or,
where the surviving entity is a wholly-owned subsidiary of another entity, the
surviving entity’s parent; (iii) a reverse merger in which the Company is the
surviving entity but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities of the surviving entity’s parent, cash or
otherwise, and in which the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing less than 50% of the voting power of the Company or,
where the Company is a wholly-owned subsidiary of another entity, the Company’s
parent; or (iv) an acquisition by any person, entity or group within the meaning
of Section 13(d) or 14(d) of the Exchange Act of 1934, as amended (the “Exchange
Act”), or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Company or subsidiary of
the Company or other entity controlled by the Company) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
75% of the combined voting power entitled to vote in the election of directors
of the Company; provided, however, that nothing in this paragraph shall apply to
a sale of assets, merger or other transaction effected exclusively for the
purpose of changing the domicile of the Company.
     5.5 Parachute Payments.
          (a) In the event that the benefits provided for in this Agreement or
otherwise payable to the Employee (i) constitute “parachute payments” within the
meaning of Section 280G of the Code and (ii) but for this Section 5.5 would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Employee’s benefits provided for in this Agreement or otherwise shall be payable
either (x) in full, or (y) as to such lesser amount which would result in no
portion of such termination benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by the Employee on an after-tax
basis, of the greatest amount of benefits under this Agreement,

7.



--------------------------------------------------------------------------------



 



notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.
          (b) If a reduction in the payments and benefits that would otherwise
be paid or provided to the Employee under the terms of this Agreement is
necessary to comply with the provisions of Section 5.5(a), such reduction will
occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of Stock Awards; reduction of other employee benefits. If
acceleration of vesting of Stock Award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Employee’s Stock Awards. If, as a result of any reduction required
by Section 5.5(a), amounts previously paid to the Employee exceed the amount to
which the Employee is entitled, the Employee will promptly return the excess
amount to the Company.
          (c) Any determination required under this Section 5.5 shall be made in
writing by a nationally recognized accounting or consulting firm appointed by
the Company, which firm shall not then be serving as accountant or auditor for
or consultant to the Company or the person or entity that effected the Change in
Control and whose determinations shall be conclusive and binding upon the
Employee and the Company for all purposes. For purposes of making the
calculations required by this Section 5.5, such firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Employee shall furnish
to such firm such information and documents as such firm may reasonably request
in order to make a determination under this Section 5.5. The Company shall bear
all costs such firm may reasonably incur in connection with any calculations
contemplated by this Section 5.5.
     5.6 Application of Code Section 409A. Notwithstanding anything to the
contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) shall not commence in
connection with Employee’s termination of employment unless and until Employee
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Employee
without causing Employee to incur the additional 20% tax under Section 409A. If
Employee is, upon the separation from service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Employee’s Separation From Service, or (ii) the date of Employee’s death (such
applicable date, the “Specified Employee Initial Payment Date”), the Company (or
the successor entity thereto, as applicable) shall pay to Employee a lump sum
amount equal to the sum of the Severance Benefit payments that Employee would
otherwise have received through the Specified Employee Initial Payment Date if
the payment of the Severance Benefits had not been so delayed pursuant to this
Section.

8.



--------------------------------------------------------------------------------



 



ARTICLE 6
INVENTIONS, NON-DISCLOSURE
     6.1 Non-Disclosure and Inventions. As a condition of continued employment
the Employee agrees to continue to abide by the Company’s Proprietary
Information and Inventions Agreement dated February 2004 that was previously
executed by Employee.
     6.2 Return of Company Property. Promptly upon the expiration or termination
of the Employee’s employment hereunder for any reason, the Employee shall
surrender to the Company all documents, drawings, work papers, lists, memoranda,
records and other data (including all copies) constituting or disclosing any of
the foregoing information.
     6.3 Breach of Non-Disclosure Provision. In the event that the Employee
shall breach Section 6.2 hereof or any provision of the Proprietary Information
and Inventions Agreement, or in the event that any such breach is threatened by
the Employee, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court having the capacity to grant such
relief, to restrain any such breach or threatened breach and to enforce the
provisions of Section 6. The Employee acknowledges and agrees that there is no
adequate remedy at law for any such breach or threatened breach and, in the
event that any action or proceeding is brought seeking injunctive relief, the
Employee shall not use as a defense thereto that there is an adequate remedy at
law.
     6.4 Reasonable Restrictions. The parties acknowledge that (a) the
agreements in this Article 6 are essential to protect the business and goodwill
of the Company, and (b) the foregoing restrictions are under all of the
circumstances reasonable and necessary for the protection of the Company and its
business.
ARTICLE 7
ARBITRATION
     To ensure the rapid and economical resolution of disputes that may arise in
connection with the Employee’s employment with the Company, the Employee and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, the Employee’s employment, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Diego, California
conducted by the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or
its successor, under the then applicable rules of JAMS. The Employee
acknowledges that by agreeing to this arbitration procedure, both the Employee
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or administrative proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that the Employee

9.



--------------------------------------------------------------------------------



 



or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS’ arbitration fees in excess of those which would be required if the
dispute were decided in a court of law. Nothing in this Agreement is intended to
prevent either the Employee or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.
ARTICLE 8
MISCELLANEOUS
     8.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
distributes and successors; provided, that the obligations of the Employee under
this Agreement shall not be delegable by her.
     8.2 Notices. All notices and other communications hereunder and all legal
process in regard hereto shall be validly given, made or served if in writing,
when delivered personally (by courier service or otherwise), or when actually
received when mailed by first-class certified or registered United States mail,
postage-prepaid and return receipt requested, to the address of the party to
receive such notice or other communication set forth below, or at such other
address as any party hereto may from time to time advise the other party in
writing:
If to the Company:
Cypress Bioscience, Inc.
4350 Executive Square Drive, Suite 325
San Diego, CA 92121
Attention: Chief Executive Officer
If to the Employee:
Denise Wheeler
12726 Via Cortina
Del Mar, CA 92014
     8.3 Severability. If any provision of this Agreement, or portion thereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement or portion thereof, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
or portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
     8.4 Waiver. No waiver by a party hereto of a breach or default hereunder by
the other party shall be considered valid, unless in writing signed by such
first party, and no such

10.



--------------------------------------------------------------------------------



 



waiver shall be deemed a waiver of any subsequent breach or default of the same
or any other nature.
     8.5 Entire Agreement. This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements between the Company and the Employee, whether
written or oral, relating to any or all matters covered by and contained or
otherwise dealt with in this Agreement, including but not limited to the
Employee’s Employment Agreement dated February 2004. No representation,
warranty, undertaking or covenant is made by either party hereto except as
provided herein and any representations, warranties undertakings or covenants
not set forth herein are specifically disclaimed. This Agreement does not
constitute a commitment of the Company with regard to the Employee’s employment,
express or implied, other than to the extent expressly provided for herein.
     8.6 Amendment.
          (a) No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.
          (b) If Employee and the Company determine that any payments or
benefits payable under this Agreement intended to comply with
Sections 409A(a)(2), (3) and (4) of the Code do not comply with Section 409A of
the Code, Employee and the Company agree to amend this Agreement, or take such
other actions as Employee and the Company deem reasonably necessary or
appropriate, to comply with the requirements of Section 409A of the Code, the
Treasury Regulations thereunder, and any applicable transition relief or other
guidance thereunder, while preserving the economic agreement of the parties. If
any provision of the Agreement would cause such payments or benefits to fail to
so comply, such provision shall automatically not be effective and shall be null
and void with respect to such payments or benefits, but such provision shall
otherwise remain in full force and effect.
     8.7 Authority. The parties each represent and warrant that they have the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
     8.8 Titles. The titles of the Articles and Sections of this Agreement are
inserted merely for convenience and ease of reference and shall not affect or
modify the meaning of any of the terms, covenants or conditions of this
Agreement.
     8.9 Applicable Law. This Agreement, and all of the rights and obligations
of the parties in connection with the employment relationship established
hereby, shall be governed by and construed in accordance with the internal laws
of the State of California without giving effect to principals relating to the
conflicts of law.

11.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            CYPRESS BIOSCIENCE, INC.
      By:   /s/ Jay Kranzler         Its: Chief Executive Officer             
/s/ Denise Wheeler       Denise Wheeler           

12.



--------------------------------------------------------------------------------



 



Example
(Group Termination)
Exhibit A
RELEASE AGREEMENT
          I understand and agree completely to the terms set forth in the
Amended and Restated Employment Agreement dated as of ___, 2008, (the
“Agreement”) between me and Cypress Bioscience, Inc. (the “Company”) I
understand that this release and waiver (the “Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein.
     In consideration of benefits I will receive under the Agreement, I hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, members, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release. This Release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended).
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after I execute this Release; (b) I should consult with an attorney prior
to executing this Release; (c) I have forty-five (45) days from the date I
receive this Release and the information specified in (f) below to consider this
Release (although I voluntarily may choose to execute this Release earlier);
(d) I have seven (7) days following the execution of this Release to revoke the
Release; and (e) this Release shall not be effective until the later of (i) the
date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release, and (ii) the date I return this Release,
fully executed, to the Company; and (f) I have received with this Release a
detailed list of the job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of the Company and its
affiliates in the same job

 



--------------------------------------------------------------------------------



 



classification or organizational unit who were not terminated. As required by
Title 29 U.S. Code Section 626(f)(1)(H), the Company is providing you with the
Disclosure attached hereto as Exhibit A-1. The information in the disclosure is
confidential and should not be shared with anyone except your professional
advisors.
     I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

            Employee
            Name:         Date:     

2.



--------------------------------------------------------------------------------



 



         

Example
(Group Termination)
Exhibit A-1
DISCLOSURE UNDER TITLE 29 U.S. CODE SECTION 626(f)(1)(H)

Confidentiality Provision:   The information contained in this document is
private and confidential. You may not disclose this information to anyone except
your professional advisors.

1.   The following departments have been selected for the severance benefits:

  a.                                                b.  
                                           [ADD MORE IF NECESSARY]

2.   In the [two] departments listed above, employees whose employment will be
eliminated on [date of termination] are eligible to receive severance benefits.
  3.   An individual age 40 or more years will have up to forty-five (45) days
to review the terms and conditions of the severance benefits.

      Employees Eligible For Severance Benefits
  Job Title   Age
 
 
 
     

 



--------------------------------------------------------------------------------



 



      Employees Not Eligible For Severance Benefits
  Job Title   Age
 
 
 
     

2.



--------------------------------------------------------------------------------



 



Example
(Individual Termination)
Exhibit B
RELEASE AGREEMENT
     I understand and agree completely to the terms set forth in the Amended and
Restated Employment Agreement dated as of ___, 2008, (the “Agreement”) between
me and Cypress Bioscience, Inc. (the “Company”) I understand that this release
and waiver (the “Release”), together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein.
     In consideration of benefits I will receive under the Agreement, I hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, members, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to my signing this Release. This Release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the
California Fair Employment and Housing Act (as amended).
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Release for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney prior to executing this Release; (C) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following my execution of this Release to
revoke the Release; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth (8th)
day after I execute this Release.
     I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein. I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and

 



--------------------------------------------------------------------------------



 



expense, including, but not limited to court costs and attorney’s fees, arising
from or in connection with any action which may be commenced, prosecuted, or
threatened by me or for my benefit, upon my initiative, or with my aid or
approval, contrary to the provisions of this Release.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.

            Employee
            Name:         Date:     

2.